DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-16 are under consideration.
Election/Restrictions
	Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected conductive structure, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:
“includes an antenna element” should be “includes a grating element”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
At [0034], “F or instance” should be “For instance”
At [0034], “may deform due prior to” should be “may deform prior to”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 recite the limitation "the photo mask".  There is insufficient antecedent basis for this limitation in the claim. There is no disclosure of a photo mask in claim 1. For the purpose of examination, claims 5-7 are interpreted to depend on claim 4, referring to the photo mask in step (b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chua (Chun Kiang Chua and Martin Pumera , “Chemical reduction of graphene oxide: a synthetic chemistry viewpoint”, Chem. Soc. Rev., 2014, 43,291, published 2014) in view of Liang (Bo Liang, Lu Fang, Yichuan Hu, Guang Yang, Qin Zhu and Xuesong Ye, “Fabrication and application of flexible graphene silk composite film electrodes decorated with spiky Pt nanospheres”, Nanoscale, 2014,6,4264, published 2014).
	Regarding claims 1-2 and 8-10, Chua teaches the use of graphene in conductive layers and composites [page 2 paragraph 2], which reads on the claim limitations of a conductive structure. Chua teaches the reduction of graphene oxide using a metal and acid mixture (such as Aluminum and hydrochloric acid) as a reducing agent, which is applied to the graphene oxide then removed, [page 14 paragraph 5 – page 15 paragraph 2]. It is noted that the use of the acid is deduced to aid in dissolving passive Al2O3 on the surface of the aluminum and improve the reduction potential. 
Though Chua does not explicitly teach the use of a graphene oxide composite paper, they do teach the use of graphene in both conductive layers and composites, as well as the formation and reduction of graphene oxide. Liang teaches the formation of a graphene oxide silk composite film (paper) by creating a solution (slurry) of silk fibers and graphene oxide particles in water, then removing the water to create the film [page 2, paragraph 5]. As Liang also teaches the use of the graphene oxide composite film for use in conductive biomaterials [abstract], it would be obvious to a person of ordinary skill in the arts that the use of the film of Liang in the reduction method of Chua would result in a comparable and expected reduced graphene oxide composite material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chua (Chun Kiang Chua and Martin Pumera , “Chemical reduction of graphene oxide: a synthetic chemistry viewpoint”, Chem. Soc. Rev., 2014, 43,291, published 2014) in view of Liang (Bo Liang, Lu Fang, Yichuan Hu, Guang Yang, Qin Zhu and Xuesong Ye, “Fabrication and application of flexible graphene silk composite film electrodes decorated with spiky Pt nanospheres”, Nanoscale, 2014,6,4264, published 2014) as applied to claims 1-2 and 8-10 above, and further in view of Ning (Jing Ning, Jie Wang, Xianglong Li, Tengfei Qiu, Bin Luo, Long Hao, Minghui Liang, Bin Wangab and Linjie Zhi, “A fast room-temperature strategy for direct reduction of graphene oxide films towards flexible transparent conductive films”, J. Mater. Chem. A,2014,2, 10969, published 2014).
	Regarding claim 3, Chua does not teach the use of electron beam deposition, a form of physical vapor deposition (PVD) to apply a reducing agent to the graphene oxide composite layer. Ning teaches the use of magnetron sputtering (a PVD process) to apply a Tin reducing agent to a graphene oxide film [page 2 paragraph 3, scheme 1]. Ning teaches the use in conductive films [page 1 paragraph 1] which aligns with the graphene oxide material taught by both Chua and Liang. It would be obvious to use the sputtering (PVD) method of Ning with the method of Chua in order to avoid using heat or toxic agents as taught by Ning [page 1 abstract].

Claims 4, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chua (Chun Kiang Chua and Martin Pumera , “Chemical reduction of graphene oxide: a synthetic chemistry viewpoint”, Chem. Soc. Rev., 2014, 43,291, published 2014) in view of Liang (Bo Liang, Lu Fang, Yichuan Hu, Guang Yang, Qin Zhu and Xuesong Ye, “Fabrication and application of flexible graphene silk composite film electrodes decorated with spiky Pt nanospheres”, Nanoscale, 2014,6,4264, published 2014)  as applied to claims 1-2 and 8-10 above, and further in view of W. Kim (US 20130157022 A1, published 2013) and Bozano (US 20140220495 A1, published 2014).
	Regarding claims 4 and 11, Chua does not teach the use of a photoresist mask to prevent reduction of a region of the graphene oxide. W. Kim teaches the use of a photoresist mask over a graphene oxide layer in order to reduce only uncovered portions of the graphene oxide layer [0016,0055-0057]. Though W. Kim does not teach the explicit method of form the photoresist mask, it is well known in the art to use a negative tone development process to form photoresist masks, such as one taught by Bozano [abstract], which teaches a typical negative tone development process in the art involving applying a photoresist, exposing the photoresist to create exposed and unexposed regions (which would typically require the use of a photomask with opaque and transparent regions), and removing unexposed portions of the photoresist to form the photoresist mask. W. Kim teaches the benefit of utilizing a photoresist mask in order to create both insulating and conductive regions in the graphene oxide layer to create a transparent electrode structure. As Chua also teaches the formation of conductive microelectronics [page 2 paragraph 2], it would be obvious to use the photoresist mask taught by W. Kim to form expected and comparable conductive structures with fewer processing steps.
	Regarding claim 12, as previously disclosed in the claim 1-2 and 8-10 rejection, Chua teaches an aluminum reducing agent [page 14 paragraph 5].
	Regarding claim 16, as previously disclosed in the claim 1-2 and 8-10 rejection, Liang teaches the method of using a slurry to form a graphene oxide silk composite film [page 2 paragraph 5].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chua (Chun Kiang Chua and Martin Pumera , “Chemical reduction of graphene oxide: a synthetic chemistry viewpoint”, Chem. Soc. Rev., 2014, 43,291, published 2014) in view of Liang (Bo Liang, Lu Fang, Yichuan Hu, Guang Yang, Qin Zhu and Xuesong Ye, “Fabrication and application of flexible graphene silk composite film electrodes decorated with spiky Pt nanospheres”, Nanoscale, 2014,6,4264, published 2014), W. Kim (US 20130157022 A1, published 2013), and Bozano (US 20140220495 A1, published 2014) as applied to claims 1-2, 4, 8-12, and 16 above, and further in view of Nakagawa (US 20080241709 A1, published 2008).
	Regarding claims 5 and 13, W. Kim does not teach a photomask with a capacitor shape.  Nakagawa teaches a photomask pattern may include shapes that represent various IC components, such as capacitors [0034]. It would be obvious to a person or ordinary skill in the arts that applying the capacitor shape to the photomask of W. Kim would result in a comparable and expected conductive structure.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chua (Chun Kiang Chua and Martin Pumera , “Chemical reduction of graphene oxide: a synthetic chemistry viewpoint”, Chem. Soc. Rev., 2014, 43,291, published 2014) in view of Liang (Bo Liang, Lu Fang, Yichuan Hu, Guang Yang, Qin Zhu and Xuesong Ye, “Fabrication and application of flexible graphene silk composite film electrodes decorated with spiky Pt nanospheres”, Nanoscale, 2014,6,4264, published 2014), W. Kim (US 20130157022 A1, published 2013), and Bozano (US 20140220495 A1, published 2014) as applied to claims 1-2, 4, 8-12, and 16 above, and further in view of D. Kim (US 20030226901 A1, published 2003).
	Regarding claims 6 and 14, W. Kim does not teach a photomask with an antenna shape. D. Kim teaches using a photomask to form a photoresist in the shape of an antenna [0036]. It would be obvious to a person or ordinary skill in the arts that applying the antenna shape to the photomask of W. Kim would result in a comparable and expected conductive structure.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chua (Chun Kiang Chua and Martin Pumera , “Chemical reduction of graphene oxide: a synthetic chemistry viewpoint”, Chem. Soc. Rev., 2014, 43,291, published 2014) in view of Liang (Bo Liang, Lu Fang, Yichuan Hu, Guang Yang, Qin Zhu and Xuesong Ye, “Fabrication and application of flexible graphene silk composite film electrodes decorated with spiky Pt nanospheres”, Nanoscale, 2014,6,4264, published 2014), W. Kim (US 20130157022 A1, published 2013), and Bozano (US 20140220495 A1, published 2014) as applied to claims 1-2, 4, 8-12, and 16 above, and further in view of Tsubakido (US 20010010273 A1, published 2001).
	Regarding claims 7 and 15, W. Kim does not teach a photomask with a grating shape. Tsubakido teaches a photomask with a gratings pattern [0034]. It would be obvious to a person or ordinary skill in the arts that applying the gratings shape to the photomask of W. Kim would result in a comparable and expected conductive structure.
	
Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160276056 A1 teaches a polymer containing reduced graphene oxide in structures including capacitors, antennae, and interference shielding. US 20130092904 A1 teaches a photomask used to selectively reduce a graphene oxide layer. WO 2012169720 A1 teaches a mask over a graphene oxide layer to prevent reduction of portions of the graphene oxide layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.N.L./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PAMELA H WEISS/Primary Examiner, Art Unit 1771